Case 4:20-cr-00055-ALM-CAN Document 8 Filed 02/12/20 Page 1 of 5 PageID #: 20




                         IN THE UNITED STATES DISTRICT COURT                    FEB | 2 2020
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION                           Clerk, US. DISMC Court
                                                                                  exas Easte

   UNITED STATES OF AMERICA §                            SEALED

                                                         Case No. 4:20CR 65
                                                         Jud§e (Uz n


  CRAIG REASON (3) §

                                        INDICTMENT

     THE UNITED STATES GRAND JURY CHARGES:

                                         COUNT ONE

                                                  Violation: 21 U.S.C. § 846 (Conspiracy
                                                  to Possess with Intent to Distribute
                                                  Methamphetamine)

          That from sometime on or about August 1, 2019, and continuously thereafter up to

 and including on or about August 22, 2019, in the Eastern District of Texas and elsewhere,

                                                   an Craig Reason, did knowingly and

 intentionally combine, conspire, and agree with each other and other persons known and

 unknown to the United States Grand Jury, to knowingly and intentionally possess with the

 intent to distribute a substance or mixture containing a detectable amount of

 methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

          In violation of 21 U.S.C. § 846.




 Indictment
 Page 1
Case 4:20-cr-00055-ALM-CAN Document 8 Filed 02/12/20 Page 2 of 5 PageID #: 21




                                        COUNT TWO
                                                    Violation; 18 U.S.C. § 2 and 922(g)(1)
                                                    (Aiding and Abetting and Possession of a
                                                    Firearm by a Prohibited Person)

          On or about August 1, 2019 and continuing to on or about August 11, 2019, in the

  Eastern District of Texas, defendants, knowing

  that Scott Wayne Burdine had been convicted of a crime punishable by imprisonment for

  a term exceeding one year, that is, Burglary of a Building in Case Number CR15786 in the

  271st District Court of Wise County, Texas, aided and abetted by each other, did knowingly

  possess in and affecting interstate and foreign commerce the following firearms: a Tau us

  .40 caliber pistol and a Smith and Wesson 38 revolver.

          In violation of 18 U.S.C. § 2 and 922(g)(1).

                                       CO NT THREE

                                                   Violation: 18 U.S.C. § 1029(b)(2)
                                                   (Conspiracy to Commit Access Device
                                                   F aud)

          That sometime in or around August 1, 2019, and continuously thereafter up to and

  including on or about August 22, 2019, in the Eastern District of Texas and elsewhere,

                                                    and Craig Season, knowingly and with

 the intent to defraud, did combine, conspire, and agree with each other and other persons

 known and unknown to the United States Grand Jury, to possess fifteen or more counterfeit

 access devices, as defined in 18 U.S.C. § 1029 (e)(2), with the intent that said possession

 would affect interstate and foreign commerce by causing financial institutions to execute

 interstate monetary transactions, in violation of 18 U.S.C. § 1029(a)(3) and (c)(l)(a)(i).
 Indictment
 Page 2
Case 4:20-cr-00055-ALM-CAN Document 8 Filed 02/12/20 Page 3 of 5 PageID #: 22




          In violation of 18 U.S.C. 1029(b)(2).


              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

          As a result of committing the offenses charged in this Indictment, the defendant

  shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 21 U.S.C. § 853, all

  property used to commit or facilitate the offenses, proceeds from the offenses, and property

  derived from proceeds obtained directly or indirectly from the offenses, including but not

  limited to the following:

     a. a Taurus .40 caliber pistol;

     b. a Smith and Wesson 38 revolver; and

     c. any ammunition related to the case.


                                                   A TRUE BILL



                                                   GRANT) JURY FOREPERSON

  JOSEPH D. BROWN
  UNITED STATES ATTORNEY



 ANAND VARADARAJAN Date
  G.R. JACKSON

 Attorneys for the United States




 Indictment
 Page 3
Case 4:20-cr-00055-ALM-CAN Document 8 Filed 02/12/20 Page 4 of 5 PageID #: 23




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   UNITED STATES OF AMERICA §                              SEALED
                                                §
   v.                             §                         Case No. 4:20CR
                                                            Judge



   CRAIG SEASON (3) §

                                   NOTICE OF PENALTY

                                           Count One

  Violation: 21 U.S.C. § 846

  Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $ 1
               million, or both; and a term of supervised release of at least three years.

                 If it is shown that the defendant committed such violation after a prior
                 conviction for a felony drug offense has become final, not more than 30
                 years, a fine not to exceed $2 million, or both; a term of supervised release
                 of at least 6 years.


  Special
  Assessment: $100.00
                                          Count Two


  Violation: 18 U.S.C. § 2 and 922(g)(1)
  Penalty: Imprisom ent for a term of not more than ten years, a fine not to exceed
                 $250,000, or both; and a term of supervised release of not more than three
                 years.

                 If it is shown the defendant has three previous convictions by any court for
                 a violent felony or a serious drug offense, or both, committed on occasions
                 different from one another - Imprisonment of 15 years to life, a fine not to
                 exceed $250,000.00, or both; a term of supervised release of at least 2 years
                 but not more than 5 years.


  Notice of Penalty
  Page 1
Case 4:20-cr-00055-ALM-CAN Document 8 Filed 02/12/20 Page 5 of 5 PageID #: 24




  Special
  Assessment: $100.00

                                         Count Three

  Violation: 18 U.S.C. § 1029(b)(2)

  Penalty: Imprisonment for a term of not more than 5 years, a fine not to exceed
                 $250,000, or both; and a term of supervised release of up to three years.

  Special
  Assessment: $100.00




  Notice of Penalty
  Page 2
